Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Pageiof14 PagelD6

Exhibit A
Case 2:20-cv-02265-SHM-tmp

Document 1-2 Filed 04/09/20 Page 2of14 PagelD 7

 

 

 

 

Visanji and Jaya Gala

* STATE OF TENNESSEE DOCKET NUMBER
30th JUDICIAL DISTRICT KK am _
CHANCERY COURT SUMMONS H- 29 J3| |
Plaintiff ;, | Defendant

Tesla Motors, et. al.

 

 

 

TO: (NAME AND ADDRESS OF DEFENDANT)
Tesla Motors TN, Inc.

 

c/o C.T. Corporation System

 

300 Montvue Road

 

Knoxville, TN 37919

 

 

Method of Service:

(Shelby County Sheriff
(J Private Process Server
(J Out of County Sheriff*
DiSecretary of State*
CJ) comm. Of Insurance*
O certified Mail
C Other

*Attach Required Fees

 

You are summoned to defend a civil action filed against you in the Chancery Court of Shelby County, Tennessee. Your defense to this action

must be made within thirty (30) days from the date this summons is served upon you. You must file your defense with the Clerk of the
Court and send acopy to the Plaintiff/Plaintiffs attorney at the address listed below. Ifyou fail to defend this action within thirty (30) days
of service, judgment by default may be rendered against you for the relief soughtin the complaint. Questions regarding this summons and
the attached documents should be addressedto the Attorney/Plaintiff listed below.

 

Attorney for Plaintiff or Plaintiff if filing Pro Se:
(Name, address & telephone number)

Kevin Snider / Snider & Horner

ISSUED 3

of.

Phare,
PnceRY,

 

 

9056 Stone Walk Place
Germantown, TN 38138
(901) 751-3777

 

 

 

140 Adams, Room

 

 

 

ame!

 

 

 

 

TO THE SHERIFF: Came to hand
day of. ,20
Sheriff
CERTIFICATION (IF APPLICABLE) Rs yi in .

 

 

1, W. Aaron Hall, Clerk & Master of the Chancery Court in the State
of Tennessee, Shelby County, do certify this to be a true and correct
copy of the original summons issued in this case.

 

W. Aaro

By:

 

 

 

 

 

**Submit one original and one copy for each defendant to be served.
Gif you need accommodations because of a disability, please call the AD!

 
   
   

Loora tne,

For questions regarding scheduling or filing, please contact the court

Notice of Personal Property Exemption:
TO THE DEFENDANT(S):

Tennessee law provides a ten thousand dollar ($10,000.00) personal property exemption from execution or seizure to satisfy a judgment. Ifa judgment
should be entcred against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish to claim as
exempt with the clerk of the court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is filed before the
judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law
and do not need to be listed; these include items of necessary wearing apparel (clothing) for yourself and your family and trunks or other receptacles necessary to
contain such apparel, family portraits, the family Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do
not understand your exemption right or how to exercise it, you may wish to seck the counsel of a lawyer. Please state docket number on list.
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page3of14 PagelD8

 

RETURN OF SERVICE OF SUMMONS

 

I hereby certify that I HAVE served the within summons:

By delivering on the day of. MAR { 3 202, at, O&O pm a copy of the

 

 

| c
summons and a copy of the Complaint to the following Defendant Glee Nbfacs [ne. , a Cr MvLe

~aenraee erreCl vw

 

 

 

 

at RRNA CS
mc cLIiGkD By: ADO MAINAVE.

Sigenie Spe aoa service ShegifKor'dthetlauthorized’persont O Zerve process
i“ RETURN OF NON-SERVICE OF SUMMONS

 

 

 

I hereby certify that I HAVE NOT served the within summons:

To the named defendant because

 

is (are) not to be found in this county after diligent search and inquiry for the following reason(s):

 

This, day of, , 20
By: Sheriff or other authorized person to serve process

 

RETURN ON SERVICE OF SUMMONS BY MAIL

 

Thereby certify and return that on the. day of. , 20 , I sent, postage prepaid, by registered return receipt
mail or certified return receipt mail, a certified copy of the summons and a copy of the complaint in case CH- to the
defendant, . On the day of , 20 1
received the return receipt, which had been signed by_- on the, day of ;

20 . The retum receipt is attached to this original summons to be filed by the Chancery Court Clerk & Master.

 

Sworn to and subscribed before me on this day of

 

Signature of Plaintiff, Plaintiff's attorney or other person
» 20 3 authorized by statute to serve process.

 

 

Signature of_____Notary Public or. Deputy Court Clerk:

 

My Commission Expires:

 

_ ATTACH RETURN

“RECEIPT HERE
1 ‘ ° (

(IF APPLICABLE)

 

 

 

 
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page4of14 PagelD9

IN THE CHANCERY COURT OF SHELBY COUNTY, TEN oh 0) P y

FOR THE THIRTIETH JUDICIAL DISTRICT AT MEM

 

 

 

 

 

 

 

VISANJI GALA, and (aT oS
JAYA GALA, CHAE SRC OUNTY
Plaintiffs. MAR - 3 2099
W. AARON HA
vs. No. _|TIME: pyro eM
Div. "
JURY DEMANDED
TESLA MOTORS TN, INC., and - |
TESLA MOTORS INC., Ci-go -2 |
Re |
Defendants.

 

COMPLAINT FOR RESCISSION AND DAMAGES

 

COMES NOW, the Plaintiffs, Visanji Gala and Jaya Gala (hereinafter referred to as
“Plaintiffs”), by and through counsel of record, Kevin A. Snider of Snider & Horner, PLLC for

its cause of action would state as show as follows:

JURISDICTION
1. The Plaintiffs, Visanji Gala and Jaya Gala (hereinafter referred to as “Plaintiffs”), are
adult resident citizens of Shelby County, Tennesse,
2. The Defendant, Tesla Motors TN, Inc., (hereinafter referred to as “Dealer and/or
Defendant(s)”) was and is a corporation, a supplier and merchant that does business in Shelby
County, Tennessee and may be served with process through C.T. Corporation System, 300

Montvue Road, Knoxville, Tennessee 37919.

- Page I-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page5of14 PagelD 10

3. The Defendant, Tesla Motors, Inc., (hereinafter referred to as “Manufacturer and/or
Defendant(s)”) was and is a corporation, a supplier and merchant that does business in Shelby
County, Tennessee and may be served with process through C.T. Corporation System, 300
Montvue Road, Knoxville, Tennessee 37919.

4. Atall times relevant, Plaintiff was a consumer within the meaning of the Magnuson-
Moss Warranty Act as stated in 15 U.S.C. Section 2301 et. seq. and/or the Tennessee Consumer
Protection Act of 1977 as stated in Tennessee Code Annotated Section 47-18-101 et. seq.

5. At all times relevant, Defendants were engaged in the business of leasing and/or
selling and/or servicing and/or manufacturing new and used motor vehicles within the
jurisdiction of this Court.

6. The acts complained of took place in Shelby County, Tennessee.

FACTUAL ALLEGATIONS
7. On or about October 9, 2019, the Plaintiffs leased a 2019 Tesla Model S (VIN No.
SYJSA1E28KF348087) from Dealer and made and warranted by Manufacturer. A copy of the
Lease Agreement is attached hereto and incorporated herein by reference as Exhibit A.
8. At the time of their lease, the Plaintiffs were assured by the Defendants that the
vehicle was a premiere vehicle of impeccable quality; was safe to drive and fit for its normal and
ordinary purpose; equipped with sophisticated and unmatched safety mechanisms including

automatic emergency braking; and completely warranted for such.

| |

- Page 2-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page6of14 PagelD 11

9. The Plaintiffs, impressed and in reliance upon these representations and assurances,
executed the above-mentioned lease and made an initial payment to the Dealer of $7,596.31.

10. On or about October 16, 2019 (approximately one week after taking possession of
the vehicle), the Plaintiff was in his driveway at his residence in Germantown, Tennessee and
was attempting to pull the vehicle into his garage door stall number three while making a ninety
degree turn at an extremely slow pace. Suddenly and without warning when the steering wheel
was at forty-five degrees, the vehicle began to rapidly accelerate on its own to a dangerous and
unsafe speed and the “sophisticated” automatic emergency braking system failed to engage or
stop the vehicle. In fact, the Plaintiff tried to engage the manual or foot braking system that
likewise failed to engage or work. As a result, the vehicle through its own volition went through
the garage door stall number one of his residence and slammed into his home causing substantial
damage.

11. At that time and continuing thereafter, the Plaintiff began contacting the Defendant
who essentially claimed that there was “nothing wrong with the vehicle” and “operated how it
normally should”. Moreover, the Defendant has refused and/or otherwise failed to take any
action.

12. Since that time and continuing to this date, the Plaintiff became aware of numerous
other instances of Tesla owners who have experienced the same or similar situations. In fact,
upon information and belief, tthe National Transportation Safety Board and/or other régulatory
agencies and/or the Defendants have determined that this vehicle, on occasion, can have the

types of issues and problems that the Plaintiff is complaining of.

- Page 3-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 7of14 PagelD 12

13. Based upon the above, the Plaintiff does not feel safe in using and/or operating the
vehicle and would aver that it fails its essential purpose and/or is not fit for its intended purpose.
Moreover, the Plaintiff has lost all confident in the vehicle and the Defendants and would aver
that the vehicle is unsafe and dangerous and have requested that the Defendants rescind the lease
and refund their money to which the Defendant has refused and/or otherwise failed to do.

14. Asasole, direct and proximate cause of the Defendants’ actions and/or omissions

and/or refusal to rescind the lease, the Plaintiffs have and continue to incur substantial damages.

FIRST CLAIM — RESCISSION

15. The allegations of all other paragraphs and claims in this pleading are
incorporated as if fully rewritten herein.

16. The Plaintiffs intended to lease a vehicle which would function for its intended
purpose and according to the representations and assurances that they were provided.

17. fasten, the Plaintiffs are now leasing a vehicle that is unsafe and dangerous, fails to
properly work, is not fit for its intended purpose, and/or fails its essential purpose.

18. The Plaintiffs would therefore ask this Court to rescind their lease of this inadequate

vehicle.
SECOND CLAIM - FRAUD/MISREPRESENTATION

19. The allegation of all other paragraphs and claims in this pleading are incorporated as

if fully rewritten —

- Page 4-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 8of14 PagelD 13

20. The Defendants and/or agents acting on their behalf, engaged in intentional fraud

and/or misrepresentations when they made false representations of the capabilities of the vehicle;

- that the vehicle was a premiere vehicle of impeccable quality; that the vehicle was safe to drive
and fit for its normal and ordinary purpose; that the vehicle was equipped with sophisticated and
unmatched safety mechanisms including automatic emergency braking; and/or that the vehicle
was completely warranted for such and that the vehicle would work properly.

21. The Defendants knew of the falsity and/or made it recklessly with the intent to
deceive the Plaintiffs and/or induce them into leasing the vehicle. Defendants’ actions were
intentional, willful, malicious, and/or reckless and entitle the Plaintiffs to punitive damages.

22. Alternatively, the Defendants engaged in negligent fraud and/or misrepresentation by
the above-mentioned representations and assurances.

23. The Plaintiffs reasonably relied upon the information provided to them by the

Defendants and would not have leased this vehicle if they had known otherwise.

THIRD CLAIM - BREACH OF CONTRACT/WARRANTY
24. This claim is for breach of contract/warranty against the Defendant.

25. The allegations of all other paragraphs and claims in this pleading are incorporated as

if fully rewritten herein.

- Page 5-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page9of14 PagelD 14

26. The parties contracted to lease the vehicle to the Plaintiffs. The Defendant and/or
their agents, employees or other individuals acting on their behalf, breached said contract and/or
warranty when the Defendants delivered to the Plaintiffs an unsafe and dangerous vehicle;
delivered to the Plaintiffs a vehicle that was not fit for its normal and customary purposes; and/or
refused and/or otherwise failed to diagnose, correct, and/or otherwise fix the vehicle; refused

and/or otherwise failed to honor their warranty and assurances.

FOURTH CLAIM — FEDERAL WARRANTY ACT
27. The allegations of all other paragraphs and claims in this pleading are
incorporated as if fully rewritten herein.
28. This claim is for violation of the Magnuson-Moss Warranty Act, 15 U.S.C. 2301, et.
seq. (hereinafter referred to as “Warranty Act”) by the Defendants.
29. The Defendants are in violation of the Warranty Act by their failure to comply with
its warranty obligations stated in regard to the performance, repair and/or replacement of the

vehicle.

FIFTH CLAIM — BREACH OF IMPLIED WARRANTY
OF MERCHANTIBILITY

f
30. The allegation of all other paragraphs and claims in this pleading are incorporated as
if fully rewritten herein.

31. The Defendant leased the Plaintiffs a vehicle which was not merchantable in that the

vehicle was not fit for the ordinary purposes for which it would be used.

- Page 6-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 100f14 PagelD 15

SIXTHTH CLAIM - IMPLIED WARRANTY OF FITNESS FOR
A PARTICULAR USE

32. The allegation of all other paragraphs and claims in this pleading are incorporated as
if fully rewritten herein.

33. At the time the contract papers were signed, Defendant had reason to know that the
Plaintiffs needed a car which would provide safe and reliable service and that the Plaintiffs were
relying on Defendant’s skill and judgment to select or furnish a safe and suitable vehicle.

34. At the time the Defendant manufactured, marketed, and/or leased the vehicle, the
Defendant had reason to know that consumers like the Plaintiffs would lease vehicles expecting
safe and reliable service and that the Plaintiffs were relying on the Defendant’s representations,

assurances, and/or warranties about the capabilities of the vehicle.

DEMAND FOR A JURY TRIAL

The Plaintiffs demand trial by jury on all issues which may be determined by a jury.

WHEREFORE, PREMISES CONSIDERED, THE PLAINTIFFS PRAY:
1. That the Defendants rescind the contract with the Plaintiffs to lease the vehicle and |
i
award additional compensatory and/or nominal damages.

2. Alternatively, if rescission is not awarded, the Defendants pay compensatory damages

to the Plaintiffs in an amount of not less in $50,000.00 or an amount to be proven at trial.

- Page 7-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 11o0f14 PagelD 16

3. That the Plaintiffs be awarded a judgment against the Defendants, in the minimum
amount of $150,000.00 in punitive damages.

4. That the Plaintiffs be awarded their reasonable attorney fees incurred in this matter
against the Defendants, based upon their violations of the Magnuson-Moss Warranty Act.

5. That the Plaintiffs be awarded prejudgment interest.

6. For such other relief, both general and specific, to which the Plaintiffs may be entitled.

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY RELIEF, NO OTHER

JUDGE OR CHANCELLOR HAS REFUSED THE RELIEF SOUGHT.

Respectfully Submitted,

SNIDER & a
By: mea

Kevin A. Snider (B.P.R. No. 18231)
Attorney for Plaintiffs

9056 Stone Walk Place
Germantown, TN 38138

(901) 751-3777

(901) 759-0041 (Fax)

- Page 8-
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 120f14 PagelD 17
seria: RN109575129-TLT-05-20191010165738 .

| casera Exhibit

O-Lessee ("Yo ame and Addre aragina Addre Ditfare essor (‘We 72 Pa

 

 

 

 

 

Visanji T Gala
2170 E Riromn en sa30 1641 Westgate Circle
GERMANTOWN, Brentwood, TN 97027
Shelby County
Das 2) do. @ based = 3 S e e ade app adle
Year Make Mode! Vehicle Identification Number Odometer
A. Leased Vehicle New 2019 Tesla Model S SYJSA1E28KF348087 50
Year Make Model Agreed Upon Value Payoff Amount Net Value (Item 7A or 61
B. Trade-in N/A and 12G)
NIA NIA $ 0.00 $ 0.00 $ 0.00

 

 

 

 

 

ee ME uaecest ene eet eet
2. Amount Due at Lease 3. Monthly Payments 4. Other Charges (not

 
     

 
  

5. Total of Payments (the

     

     

Signing or Delivery Yourfirstmonthly payment of $ 1,276.82 is due on part of your monthly ) amount you will have paid
(itemized below)* 19/08/2079 |, followed by 3 payments of payment) by the end of the lease)

 

i}

 
    

  

 

 

 

 

 

$___7,596.31 1,276.8%_ dueonthe Bt of eac Disposition .
onth. The total efyounmo 5 ts A h $52,680.01
445,965.52 A
“itemization of Aniount Dus at Lease Signing or Delive
6. Amount Due at Lease Signing or Delivery XQ? 4/7. Hdw'the Amount bubathe ase-Signing or Delivery Will be Paid

A. Capitalized cost reduction $4,964.06 J]
B. First monthly payment $_ 1,276/62_ C AZ Net trade-in allowance $ 0.00
C. Registration fees $ 140.00 B. Rebates and noncash credits $ 0.00
D. License fees $ 0.00 C. Amount applied from deposit $ 2,500.00
E. Sales/use tax $ 132.13 D. Amount to be paid in cash $ 5,096.31
F. Sales tax on capitalized cost reduction $ 372.31
G. Acquisition fee $ 695.00
H. Tire fee ‘ $ 5.00
|. Negative trade-in equity payment $ 0.00
J. Other: Title Fee $ 11.00
K. Other: Wheel Tax $ 0.00

   
 
 

  
 
  

 

 

Total $ __ 7,596.31

8. Your Monthly Payment is Determined as Shown Below
A. Gross Capitalized Cost, The agreed
the lease term (such as tAxd s, fees, selvide

 
 

_Total $ 7,596.31

   
 

  
 
       
    

  

 

  

  

  

 

 

 

 

(see item 12 for an itemization of this a , 5 $ 92,690.00
B. Capitalized Cost Reduction. The amount that

reduces the gross capitalized cost. - §$ 4,964.06
C. Adjusted Capitalized Cost\the-at ing ou ly = §$ 87,725.94
D. Residual Value. The value of the vehicle at the end of the led¢ wy calculating your base monthly payment. - $ 55,635.20
E. Depreciation and Any Amortized Amounts. The amount'cha af the vehicle's decline in value through normal

use and for other items paid over the lease term. = $ 32,090.74
F. Rent Charge. The amount charged in addition to the depreciation and any amortized amounts. + $ 10,667.79
G, Total of Base Monthly Payments. The depreciation and any amortized amounts plus the rent charge. = $ 42,758.53
H. Lease Payments. The number of payments in your lease. + 36
|. Base Monthly Payment. = $ 1,187.74
J. Monthly Sales/use Tax. + $ 89.08

Total Monthly Payment. = § 1,276.82

 

Early Termination. You may have to pay a substantial charge if you end the lease early. The charge may be up to several ousand dollars.
The actual charge will dapend on when the lease is terminated. The earlier you end the lease, the greater this chargo is likely to be.

 

 

 

8. Excessive Wear and Use. You may be charged for excessive wear based on our standards for normal use and for mileage in excess of total
miles over the scheduled lease term of 45,000 __ miles, at the rate of 25 cents per mile.

10. Purchase ean at End of Lease Term. You will have an option to purchase the vehicle at the scheduled end of the lease for
$__55,985.20 _ plus official fees and taxes.

11. Other Important Terms. See your lease documents for additional information on early termination, purchase options and maintenance

responsibilities, warranties, late and default charges, and insurance.

WPA CuNrey relat etetet Capitalized Cost

 

 

 

   
 

    
  

 
 
  

       
 

 

 

 

 

A. Agreed upon value of vehicle as equipped $ 92,690.00 F. Maintenance agreement $ 0.00
B. Tilefees $ 0.00 G. Net trade-in balance $ 0.00
C. Registration fees $ 0.00 H. Sales tax on capitalized cost reduction $ ‘0.00
D. License fees $ 0.00 |. Other $ 0.00
| _E. Sales/use tax $ 0.00 Total (A to I) $92,690.00

© 2014 Tesla Finance LLC TN04102019 Page 1 of 3
Case 2:20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 130f14 PagelD 18
Serial: RN109575129-TLT-05-20191010165738

ay. During ifieLease = ene ee ee

4,131.32 is our estimate of the total of official fees and taxes you will have to pay over the lease term. The actual amount may be
higher or lower, depending on the tax rates in effect or the value of the vehicle at the time a fee or tax is assessed. (See item 23 fora description
*_ of your responsibility for official fees and taxes.)

    
 

  
  
  

  

     

   

   

  
 
  
 

 

 

nee Dake ond

  

10/08/2022

 
 

17. Agreement. You agree to everything in this lease, including items 2-11, and are not buying a vehicle. We intend to assign this lease to Tesla Lease
Trust. Tesla, Inc. and Tesla Finance LLC helped arrange this lease, and Tesla Finance LLC will service it,

18, Payments and Late Charge. You will Pay us any amounts under this lease when they become due, which may be after the lease ends. A late fee of
5% of any amount we do not receive by 10 days after the due date will be charged.

19. Insurance. You must insure the vehicle through policies and insurers acceptable to us from the delivery of the vehicle to you until you return it to us,
and show us proof if we ask. The liability insurance must cover at least 550,000, $100,000 and $300,000 for property damage, for bodily injuries to any one
person, and for any one accident, respectively. The physical damage insurance must cover the vehicle's full value (payable in cash and not by a replacement
vehicle) and no deductible under it may exceed $2,500. The policies must cover the driving of the vehicle by you or anyone likely to do so and must show

 
  
    
 
 

 
   
    

  
    

20. Delivery. By signing below, yoya Knowledg the delivery to, and acceptance by, you of the vehicle, and you akiaMite risks of loss or damage.
21. Warranty. The only warrantids 6n the vehicle apeftevTesia-1ig intlted Watranty pro m
states any coverage limits) and a warranty that the vehi¢le confo "h is lease,

22. Maintenance and Use. You will eep the vehicle in goo i pal and fallow any maintenance schedules or recall advisories we or
our affiliate may notify you of. You are ibsé& for Rerasihg costs. Youwill not \sé the vehicle onaliowi 40 be_Used illegally, outside of your insurance

coverage, or for transport or rental for payment. You will fotify us if th icle is out Af the state where iti irst titled for more than 30 days. You will keep
the vehicle free from liens or claims of, or confiscation by, others.

°

is separate from this lease and

     
 
 

23. Fees, Fines and Taxes. You will pay all fees, fines and taxes mandated by the government, and road talls, related to the vehicle or its use (except our
net income taxes), including those accruing from your failure to pay when due. We will charge you for any such amounts that we pay on your behalf.
Additionally, any changes in tax that may occur throughout the term of the lease as a result of lessee moving or governmental changes in tax rates will be
the responsibility of the lessee.

24, Return at Scheduled Lease End. You will retum the vehicle at the scheduled lease term end to the place we designate, unless you purchase it (see
item 26). You will pay us: (i) any excess mileage charge (see item 9); (ii) any excess wear charge (see item 25); and (ii) any amounts due under item 30.
For each month you keep the vehicle beyond the scheduled lease term end, you will be in default and will also pay us the monthly payment amount.

25. Excess Wear. The charge for excess wear will be our estimated or actual cost of repairing wear beyond that reasonably expected with ordinary,
everyday use and maintenance according to this lease. It includes: (i) parts, accessories and vehicle specifications present in or on the vehicle or provided
at delivery being incomplete, modifie d with items of ifferior quality or design)(ii) any tire with less than 1/84%ch of tread or not part of a matching
set of four; (iii) dents, scratches, ggUges or cracks in the vehicle's extemal parts or glass; (iv) torn or burned interioy parts or upholstery; (v) inoperative
term by paying the adjusted lease b

mechanical or electrical components;/and (vi) an res “es Ww ry enan eC or recall advisories we
IS," either ds ae ase fe end |by paying the a ant in item 10 or during the lease
) plus, infedch y ny amounts due under item| 3! ydu,buy the vehicle, you will re-title and re-

register it in your name as soon as possi oS os 7,

or our affiliate may notify you of.
27. Terminating the Lease Early. This lease may be ended before Cod term end by you for any reason, or by us if: (i) you default on this lease
(see item 32); or (ii) the vehicle is a total loss; or (iii) you die with no surviving lessee. You will have to pay any early end liability (see items 28 and 29).

 
 
 
   

 
  
  

26. Option to Purchase. You

28. Early End Liability. If the lease ends early and you do not purchase the vehicle under item 26, you will pay the amount of any excess of the “adjusted
lease balance" over the “realized value” (see below). However, if such excess is greater than the sum of the following, you will pay such sum instead: (i) all
monthly lease payments not yet due plus (ii) any excess mileage charge (see item 9) plus (iii) any excess wear charge (see item 25). Either way, you will

e Adjusted Lease Balance: The adjusted lease balance on any date is the adjusted capitalized cost (see item 8.C) less all depreciation/ amortization

through that date. We calculate the Split between (i) depreciationvamortization and (ii) rent in each monthly payment using the “constant yield
method,” a written explanation of which will be Provided to you upon request. Our calculations assume that rent charges for each month are earned
in advance, that your lease payments are received on their due dates and that the lease ends on the scheduled end date.

e Realized Value: If: (i) we keep the vehicle, the vehicle’s wholesale fair market value; or (ii) we dispose of the vehicle, tlie price we receive (including
any insurance settlement we receive where “gap protection” under item 29 does not apply). Appraisal Right: However, you may pay for an
independent third party agreeable to us to conduct a professional appraisal of the wholesale value of the vehicle that could be realized at sale, in
which case the “realized value” will instead be such appraised value.

29. Gap Protection. if your vehicle is a total loss and we get a settlement under your insurance policy that complies with this lease, you will not owe an
early end liability under item 28. Instead, if such settlement is less than the adjusted lease balance (see item 28), you will owe the difference (up to your
insurance deductible) plus any amounts due under item 30. We will credit you for any excess of the insurance settlement over the adjusted lease balance.

30. Other Amounts Due at Lease End. You will owe us the following when this lease ends: (i) any monthly payments already due and unpaid at such
time; (ii) any Official fees and taxes for the lease end (and vehicle purchase, if applicable); and (iii) any other amounts due and unpaid under this lease.

31. Odometer Disclosure. Federal law requires you to tell us the vehicle's mileage in connection with a transfer of vehicle ownership. You may be fined
and/or imprisoned if you do not complete the disclosure or you make a false statement.

© 2014 Tesla Finance LLC TNO4102019 Page 2 of 3

        
   

  
 
D 19
*20-cv-02265-SHM-tmp Document 1-2 Filed 04/09/20 Page 14o0f14 Pagel
sere RN1O95751 28-11 P.03-201910101967 30

32. Default and Remedies. You will be in default if you breach any agreement in this lease, provide false or misleading information in your credit
application, or do anything else the law says is a default. If you are in default, we may, after any legally required notice or waiting period: (i) end this lease
and charge an early end liability (see items 28 and 29); (ii) do anything to protect our interest in the vehicle, including repossessing the vehicle using legally
permitted means, (iii) locate the vehicle using electronic means; (iv) use the vehicle's license plates to move it; (v) sue you for damages or to get the vehicle
back: and/or (vi) charge you for amounts we spend taking these actions.

 

 

33. Agreement to Arbitrate. Please carefully read this provision, which applies to any dispute between you and Tesla, Inc, and its affiliates (together
“Tesla’).

If you have a concern or dispute, please send a written notice describing it and your desired resolution to resolutions@tesla.com.

If not resolved within 60 days, you agree that any dispute arising out of or relating to any aspect of the relationship between you and Tesla will not be decided
by a judge or jury but instead by a single arbitrator in an arbitration administered by the American Arbitration Association ("AAA") under its Consumer
Arbitration Rules. This includes claims arising before this Agreement, such as claims related to Statements about our products.

We will pay all AAA fees for any arbitration, which will be held in the city or county of your residence. To leam more about the Rules and how to begin an
arbitration, you may call any AAA office ar go to www.adr.org.

The arbitrator may only resolve disputes between you and Tesla and may not consolidate claims without the consent of all parties. The arbitrator cannot
hear class or representative claims or requests for relief on behalf of others purchasing or leasing Tesla vehicles. In other words, you and Tesla may bring
claims against the other only in your or its individual capacity and not as a plaintiff or class member in any class or representative action. If a court or arbitrator
decides that any part of this agreement to arbitrate cannot be enforced as to a particular claim for relief or remedy (such as injunctive or declaratory relief),
then that claim or remedy (and only Ven shall be severed and must be brought in court and any other claims must be arbitrated.

If you prefer, you may instead take ajf individual dj pute to small claims court.
You may opt out of arbitration wn 0 days after signfig hi sehdg a letter to: Test fines, Oo. 430; Fremont, CA 94539-7970,

pir iOn provision. If yu{do nat opt out, this agreement to arbitrate overrides
any different arbitration agreement bet veen us, including any rbitrdtign agrpement\n \a/lease or finatice contract.

 
 

=

 

stating your name, Vehicle Identificatiqan Number, sat ent tojopt out of the a
34. Indemnification. You agree to mdamatfe us anadtnd'd us brid=a0%/assigno) » agents, ind inbureks harmless from and against any and all

Habilities, damages, claims and expenses, including reasonable attorneys’ fee's to the extent permitted by law, arising out of the condition,
maintenance, use and operation of the vehicle, including clai er a strictttability doctrine.

35. Assignment. Any sale of the vehicle and assignment of this lease will not be considered to change materially your duties, burden, or risk under this
lease. If we assign this lease, you will not receive notice of assignment. You will not sublease or assign this lease without our prior written consent.

36. Privacy Policy. Our Privacy Policy is incorporated into this lease and can be viewed at www.tesla.com/about/privacy.

37. Electronic Signatures and Conversion. If signed electronically, the authoritative copy of this lease will be held in a designated document management
system, but we may convert it into a paper copy marked “Original” onto which your electronic signature is affixed. If we do, the affixed Signature will be your
legally valid and binding signature and the paper copy alone will be the original of this lease.

38. Enforceability. Invalidation of any part of this lease will not affect any other part. No delay or abstention in enforcing our rights will be a waiver.
39. Entire Agreement. This lease

 

ee agreemdniof the parties. Any changes to this lease must bed Writing and must be signed by us.

NOTICE TO LESSEE: (1) Do nof’sjgn this Ida to be fil

led in; (2) You are entitled to a
completely filled in copy of this /ledse.

   
  
 

 

fi re-you read it or if it contains any blank spac

This lease is entered into\as of the Hate ~. iter (0 /By signing belo Ms
confirm that before you si ed this dase, fou ere fr eto review and kee opy/a
read all pages of this lease. also a ledger eiptofia IStety'

lease at the time you signed it.

ea to the terms of this lease,
cknowledge that you have

ed-irrcopy of all pages of this

(

Unanje? Gala
Lessee's Signature: X Co-Lessee’s Signature: X
By: Visanji T Gala By:

 

The authorized signature of the lessor below has the effect of: (1) accepting the terms and conditions of this lease; and (2) assigning to Tesla Lease Trust
or its successors and assigns all right, tite and interest in, and to the vehicle and this lease.

Lessor's Signature: TESLA MOTORS TN, INC. '

By: X

 

Yaron Klein
Treasurer

© 2014 Tesla Finance LLC TN04102019 Page 3 of 3

 
